SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 November 8, 2010 Date of report (Date of earliest event reported) Petroleum Development Corporation (Doing Business as PDC Energy) Exact Name of Registrant as Specified in Charter Nevada 0-7246 95-2636730 State or Other Jurisdiction of Incorporation Commission File Number IRS Employer Identification Number 1775 Sherman Street, Suite 3000, Denver, CO 80203 Address of Principal Executive Offices 304-842-3597 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) No Change Former Name or Former Address, if Changed Since Last Report Item 7.01Regulation FD Disclosure. Item 2.02Results of Operations and Financial Conditions. The following information is furnished pursuant to both Item 7.01 and 2.02. On November 8, 2010, Petroleum Development Corporation (dba PDC Energy) (the “Company”) reported its 2010 third quarter results.A copy of the news release is attached by reference as Exhibit 99.1. The Company has previously scheduled a teleconference call with investors on Monday, November 8, 2010, at 1:00 p.m. ET to discuss its third quarter 2010 results. A copy of the earnings call slide presentation is attached by reference as Exhibit 99.2 and can be found on the Company website at www.petd.com. Information included in this report, and in Exhibits 99.1 and 99.2, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in the filing. The press release and slides furnished as exhibits to this report include forward-looking statements within the meaning of the Securities Act of 1933 and the Exchange Act.Such forward-looking statements are subject to certain risks and uncertainties, as disclosed by the Company from time to time in its filings with the Securities and Exchange Commission.As a result of these factors, the Company’s actual results may differ materially from those indicated or implied by such forward-looking statements.Except as required by law, we disclaim any obligation to publicly update or revise forward looking statements after the date of this report to conform them to actual results. EXHIBIT INDEX Item 9.01Financial Statements and Exhibits. Exhibit No. Description PRESS RELEASE Petroleum Development Corporation Announces Third Quarter 2010 Results EARNINGS CALL PRESENTATION Petroleum Development Corporation 2010 Third Quarter Teleconference SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PETROLEUM DEVELOPMENT CORPORATION Date: November 8, 2010 By: /s/ Richard W. McCullough Richard W. McCullough Chairman and CEO
